EXHIBIT 10.19 AMENDED AND RESTATED AGREEMENT This Amended and Restated Agreement (this “Agreement”) made as of , between The York Water Company, a Pennsylvania corporation (the “Company”), and (“Employee”). WHEREAS, Employee is the of the Company and devotes substantially all of his business time and efforts to the Company’s affairs; WHEREAS, the Company recognizes that the departure or distraction of key management personnel would be detrimental to the business of the Company; WHEREAS, the Board of Directors of the Company has determined that appropriate steps should be taken to reinforce and encourage the continued attention and dedication of key members of the Company’s management to their assigned duties without distraction; WHEREAS, in consideration of Employee’s continued employment with the Company and his agreement not to compete with the Company as set forth in this Agreement, the Company agrees that Employee shall receive the compensation set forth in this Agreement against the adverse financial and career impact on Employee if his employment with the Company is terminated under certain circumstances; WHEREAS, the Company wishes to reward the dedication and loyalty of Employee by providing for certain bonus payments to be made to Employee based upon Employee’s tenure, the Company agrees that Employee shall receive the payments set forth in this Agreement upon the achievement of certain temporal milestones; WHEREAS, the Company and Employee previously entered into this Agreement on (the “Prior Agreement”); and WHEREAS, the parties now wish to amend and restate the Prior Agreement on the terms set forth herein to make this Agreement compliant with the applicable requirements of Section 409A of the Code (as defined below) and the regulations promulgated thereunder. NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and agreements hereinafter set forth and intending to be legally bound hereby, the parties hereto agree as follows: 1.
